Order entered on January 23,1969, granting defendants’ motion for the suppression of incriminating statements, unanimously reversed on the law, and the motion denied. The fact that defendant was arraigned on one charge and assigned counsel did not interdict law enforcement officials from interrogating defendant, even in the absence of assigned counsel, concerning a different and unrelated crime—upon which he has been neither arraigned nor indicted — committed many weeks before, and after proper Miranda warnings were given. Nor does such interrogation render inadmissible a confession or any other inculpatory statement obtained as a result of such questioning. Such procedure is sanctioned by People v. Stanley (15 NY 2d 30). And we construe the later ease of People v. Simons (22 N Y 2d 533) to be in complete accord with this view. Concur — Capozzoli, J. P., McGivern, McNally, Steuer and Tilzer, JJ.